Citation Nr: 1241239	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  06-01 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, claimed to have occurred in an area in or near the Korean demilitarized zone (DMZ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran had active service from October 1966 until September 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  The RO denied the claim for service connection for prostate cancer.  

The Board previously remanded this claim in November 2008, October 2010 and December 2011.  

The postal service returned the August 2012 supplemental statement of the case to the Appeals Management Center (AMC) in September 2012.  A copy of that supplemental statement of the case, however, was also provided to the Veteran's representative.  As such, the defect in mailing to the Veteran became harmless when the Veteran's representative took action to advance the Veteran's case within the appeals process by filing the October 2012 Informal Hearing Presentation in direct response to the August 2012 supplemental statement of the case.  Indeed, a review of the October 2012 Informal Hearing Presentation reflects the Veteran's representative specific reference to the contents of the August 2012 supplemental statement of the case.  Hence, because the mailing defect was cured by the representative's action in this case, such defect resulted in no prejudice to the Veteran.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Prostate cancer was not present in service or manifested for many years thereafter, and prostate cancer is not otherwise related to service, including exposure to herbicides in Korea.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for prostate cancer, including as secondary to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
 
With regard to the claim for service connection, VA has met the duty to notify and assist the claimant in substantiating this claim for VA benefits, as provided by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim.  Proper notice will inform the Veteran of what evidence VA will seek to provide, and of what evidence the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

Here, VA satisfied the VCAA duty to notify by way of a letter sent to the Veteran in May 2004 that fully addressed all of the notice elements and was sent prior to the initial RO decision in this matter.  Through the letter, VA informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  VA also informed him that his service connection claim must be supported by evidence indicating a current disability, evidence that the injury or disease was incurred or aggravated during service, and medical evidence of a nexus between the current disability and the in-service injury or disease.  VA informed him that VA would seek to provide federal records and that it was his responsibility to support his claim with appropriate evidence, though VA would help him obtain records from any non-federal sources.  

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disability on appeal.  There is no prejudice in issuing a final decision, however, because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has a duty to assist the Veteran in developing his claim.  This duty includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

With regard to records, VA has associated with the claims folder the Veteran's service treatment records and pertinent VA medical records.  The Veteran has not indicated that there exist any records of  VA or private VA medical treatment relative to this claim that are not already in the claims file.  The development directed by the prior Board remands has been accomplished.  The AOJ made numerous attempts to verify the Veteran's Agent Orange exposure based on the information he provided, including by contacting the Veteran and the U.S. Army and Joint Services Records Research Center (JSRRC).  As will be further discussed herein, the JSSRC was unable to make such a verification. 

The Board does not find that an examination is in order in this case.  The claims file contains no records of treatment or complaints of a prostate disorder during service or in the years shortly after service.  While he may have a current diagnosis of prostate cancer, there is nothing in the claims file linking the condition to service.  The only evidence to that effect come from the Veteran's own lay statements indicating that he was exposed to Agent Orange.  As will be explained in the decision herein, the Board does not find the lay evidence of such exposure to be credible and there is no medical evidence of record indicating that his prostate cancer is associated with his service.  

There is no duty on the part of VA to provide a medical examination, because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised of the need to submit competent medical evidence indicating that he has the disorder in question, and further substantiating evidence suggestive of a linkage between his active service and the current disorder, if shown.  In Wells, the Federal Circuit found that "the [v]eteran is required to show some causal connection between his disability and his military service. A disability alone is not enough."  Id. at 1384.  The Veteran has not provided such evidence and no supportive evidence has been obtained.  Here, as in Wells, the record in its whole, after due notification, advisement, and assistance to the Veteran under the VCAA, does not contain competent medical evidence to suggest that the disorder is related to service.  Indeed, the Board notes that obtaining a VA examination is unnecessary as there is otherwise sufficient medical evidence of record to make a decision.  38 U.S.C.A. § 5103A (d). 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




Merits of the Claim

The Veteran contends that he developed prostate cancer due to his Agent Orange exposure in the demilitarized zone (DMZ) in service.  

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303.

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that such was manifested to a degree of 10 percent or more within one year following separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Also, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence that establishes that the Veteran was not exposed to any such herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Furthermore, effective February 24, 2011, a Veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

Prostate cancer is among the diseases deemed associated with herbicide exposure, under current VA law.  38 C.F.R. § 3.309(e).

VA has received from the Department of Defense a listing of locations outside of Vietnam where Agent Orange was used or tested over a number of years.  Agent Orange was used along the DMZ in Korea from April 1968 to June 1969.  Fields of fire between the front line defensive positions and the south barrier fence were defoliated.  The size of the treated area was a strip of land 151 miles long and up to 350 yards wide from the fence north of the "civilian control line."  There was no indication that herbicides were sprayed in the DMZ itself.  Herbicides were applied through hand spraying and by hand distribution of pelletized herbicides.  Although restrictions were put in place to limit potential for spray drift, run-off, and damage to food crops, records indicate that the effects of spraying were sometimes observed as far as 200 meters down wind.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration (VBA) "Fact Sheet" distributed in September 2003.  If a Veteran served in Korea with one of the listed units between April 1968 and July 1969, exposure must be verified by the service department.  Id.  Once exposure has been established by the evidence, the presumptions found at 38 C.F.R. § 3.309(e) are applicable. 

The Federal Circuit determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (1994). 

In his December 2005 VA Form 9, the Veteran claimed that he "took vans dropping troops and to and from the DMZ."  In an August 2011 statement, the Veteran reported "[t]he incident when I was exposed as I drove a Col to a missle site on the mountain just south of DMZ...drive along a road that ran parrellel [sic] to the DMZ."  

The Veteran's DD 214 documents that his military occupation specialty (MOS) was a clerk typist.  Service personnel records show that the Veteran was assigned to the United States Army Advisor Group, Korea (KMAG), Detachment R, from March 1968 until September 1969.

The Veteran's service treatment records do not show any complaints of, or treatment for, prostate cancer.  Indeed, the post-service records do not indicate that he was diagnosed with prostate cancer for several decades following his active service.  In an October 1996 VA medical record, a VA medical provider noted that the Veteran had a diagnosis of prostate cancer.  That VA medical provider also noted that the Veteran had a family history of prostate cancer, specifically that his father had prostate cancer.  In a January 2004 VA medical record, a VA medical provider noted that the Veteran's father had died of prostate cancer.  Subsequent VA medical records generally documented that the Veteran had a history of prostate cancer and that medical providers were monitoring it.  For example, in a September 1998 VA medical record, an examiner noted that the Veteran's had prostate cancer-stable prostate specific antigen and normal symptoms.  In an April 2002 VA medical record addendum, the medical provider noted "prostate CA [cancer], watchful waiting".

The historical record documents that only a very specific area of Korea was treated with Agent Orange and only over a specific time period.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  Per M21-1IMR, Part IV, Subpart ii, the Veteran was not with a unit determined by the Department of Defense to have operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied for presumed exposure.  See also 38 C.F.R. § 3.307(a)(6)(iv); 76 Fed. Reg. 4245-46 (Jan. 25, 2011).

The Veteran has claimed direct exposure to Agent Orange from taking vans that dropped off  troops to and from the DMZ (December 2005 VA Form 9).  He has alternatively claimed to have driven a colonel to a missile site on a mountain just south of the DMZ and thus drove a vehicle on a road parallel with the DMZ (August 2011 statement).

The U.S. Army and Joint Services Records Research Center (JSRRC), in June 2011 and March 2012, has reported that the Veteran's unit [the United States Army Advisory Group, Korea (KMAG)], headquarters was in Seoul, Korea, approximately 26 miles from the DMZ.  Such a distance is much farther south than the area previously identified as having been sprayed or to have been effected by spraying.  

Additionally, the Veteran's only military occupational specialty (MOS) was of a clerk typist.  Although driving duties may have been possible in relation to the Veteran's time in Korea, his MOS does not affirmatively show that the Veteran would have performed such duties.

The Board also finds that the Veteran is not credible in his assertions of having served near the DMZ. In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and therefore the probative value, of proffered evidence in the context of the record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  As previously noted, the JSSRC reported that the headquarters for KMAG were in Seoul, Korea.  Additionally, an August 1968 record of injury documents that the Veteran was at Camp Walker in Korea (APO 96218).  His September 1969 examination prior to his September 1969 separation from service similarly shows that he was with Detachment R, KMAG, APO 96218.  That report also listed the Veteran as being examined at the 543rd General Dispensary in Teagu, Korea (APO 96212).  Other records, such as his August 1968 and September 1969 radiographic reports list the Veteran as being at APO 96212.  None of the above evidence documents are among the units or other military entities that VA has conceded exposure to herbicides on a direct basis or that the Veteran served in or near the Korean DMZ.  See M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  

The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now several decades past, made in connection with his claim for monetary benefits from the government. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board finds the Veteran to not be credible in any assertions that he served in or near the Korean DMZ.  The Veteran's report of service in or near the Korean DMZ has alternated over the course of the appeal.  In his initial December 2005 report (VA Form 9), the Veteran reported that he "took vans dropping troops and to and from the DMZ."  In contrast, his August 2011 report involved driving a single colonel to a site just south of the DMZ, along a road that ran parallel with the DMZ.  Furthermore, as previously noted, the Veteran served as a clerk typist while in the Army, not as a driver.  His service personnel files do not document that he ever received specialized training for driving, though the Veteran reported driving troops in larger than average vehicles (vans) to the DMZ.  The credibility of the current lay evidence as to serving in or near the Korean DMZ  is overturned by the above noted records.  Indeed, the Veteran has contradicted himself as to the method of his claimed exposure.  

There is no evidence of a diagnosis of prostate cancer in service or for decades following his discharge from service.  There is also no evidence of a nexus between the currently diagnosed prostate cancer and the Veteran's period of active service.  There is no medical evidence of record wherein a medical provider has associated prostate cancer with service.  Therefore, there is no competent medical opinion of record etiologically relating the appellant's current prostate cancer to his service.  As such, service connection on a direct basis is not warranted. 

Presumptive service connection based upon exposure to herbicides pursuant to 38 C.F.R. § 3.309(e) is also not warranted.  Since there is no indication that the Veteran had served in Vietnam or was part of a unit identified by the Department of Defense to have served in areas along the DMZ in Korea, exposure to herbicides in the Veteran's case cannot be presumed.  See 38 C.F.R. § 3.307(a)(6)(iv); M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  There is no credible evidence of record that would demonstrate exposure to herbicides during the Veteran's period of service in Korea.  Therefore, service connection under 38 C.F.R. § 3.309(e) is not justified. 

The Board recognizes the Veteran's contentions that he has prostate cancer as a result of active service.  To the extent that the Veteran is able to observe the onset and continuity of his symptoms, his opinion is outweighed by the competent medical evidence.  The Veteran's service treatment records (containing no competent medical evidence of prostate cancer) and post-service treatment records (showing no complaints, symptoms, findings or diagnoses associated with prostate cancer for several decades following service) do not show that the Veteran had prostate cancer that developed in service and has continued since that time.  Additionally, there is no competent medical evidence linking the prostate cancer to the Veteran's active service. Such evidence outweighs the Veteran's contentions. 

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, any contentions by the Veteran that his prostate cancer is related to active service are not competent.  There is no indication that the Veteran possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply. Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). The Veteran's claim for service connection for prostate cancer is denied. 

ORDER

Service connection for prostate cancer is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


